UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-8371


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLARENCE EASTER, a/k/a CJ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:01-cr-00304-JRS-5)


Submitted:   March 25, 2010                 Decided:   April 7, 2010


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Easter,    Appellant Pro Se. Peter Sinclair Duffey,
Assistant United    States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Clarence        Easter     appeals         the   district     court’s     order

granting his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of   sentence       and       asserts    that       he    should    have    received      the

specific reduction he sought.                   We have reviewed the record and

find no reversible error.                 Accordingly, we affirm.                 See U.S.

Sentencing Guidelines Manual § 1B1.10, p.s. (“The authorization

of such a discretionary reduction . . . does not entitle a

defendant     to    a     reduced    term     of     imprisonment      as    a   matter    of

right.”); see also United States v. Stewart, 595 F.3d 197, 204

(4th   Cir.    2010)       (declining        to     determine       that    defendant     was

automatically       entitled        to   a   specific          sentence     reduction     and

noting that discretion to evaluate the policy and circumstances

is   vested    in       the    district      court).           We   dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                  AFFIRMED




                                                2